NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30242

                Plaintiff-Appellee,             D.C. No. 1:10-cr-00098-SPW-1

 v.

BERT TRAVIS LITTLE OWL,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Bert Travis Little Owl appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Little Owl contends that the district court abused its discretion by denying

his motion because his medical conditions, as compounded by the threat of

COVID-19, and the 18 U.S.C. § 3553(a) factors weigh in favor of release. Even if

the district court abused its discretion in concluding that Little Owl’s end-stage

renal disease and other serious medical conditions did not rise to the level of

extraordinary and compelling circumstances, the error was harmless because the

court reasonably concluded that the § 3553(a) factors did not warrant

compassionate release. See United States v. Wright, __ F.4th __, No. 20-50361,

2022 WL 3009398, at *5-*6 (9th Cir. July 29, 2022) (holding that when a district

court properly denies compassionate release on one ground, any error made at

another step of the analysis is harmless). Although Little Owl had served a

significant portion of his sentence, the district court did not abuse its discretion by

giving more weight to the seriousness of the offense, and the need to promote

respect for the law and protect the public. See 18 U.S.C. § 3553(a)(1), (a)(2)(A),

(a)(2)(C); Wright, 2022 WL 3009398 at *6.

      AFFIRMED.




                                           2                                      21-30242